Citation Nr: 1308526	
Decision Date: 03/13/13    Archive Date: 03/20/13

DOCKET NO.  07-03 279A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and an anxiety disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1960 to March 1964 with subsequent service in the Navy Reserves.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

In August 2008, December 2008, and May 2012, the Board remanded the appeal to the RO for further development and to afford the Veteran a hearing before a Veterans Law Judge.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in July 2012.  A transcript of the hearing is associated with the claims file.

A review of the Virtual VA paperless claims processing system reveals VA treatment records that are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDING OF FACT

The Veteran has been shown to have an anxiety disorder not otherwise specified that is related to his military service.  


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, an anxiety disorder not otherwise specified was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2012).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) defines the obligations of VA with respect to the duty to assist and includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  

In the decision below, the Board has granted the Veteran's claim for service connection for an acquired psychiatric disorder.  Therefore, the benefits sought on appeal have been granted in full.  Accordingly, regardless of whether the notice and assistance requirements have been met in this case, no harm or prejudice to the appellant has resulted.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  


Laws and Regulations

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

In addition to the requirements for establishing service connection on a direct basis, service connection for certain diseases, such as psychoses, may also be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 C.F.R. §§ 3.307(a)(3), 3.309(a).


The Court has held that claims for service connection for PTSD includes claims for service connection for any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Service connection for PTSD requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

Generally, the occurrence of an event alleged as the "stressor" upon which a PTSD diagnosis is based (as opposed to the sufficiency of the alleged event to cause PTSD) is an adjudicative determination, not a medical determination.  See Zarycki v. Brown, 6 Vet. App. 91, 97-98 (1993).  The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether the Veteran engaged in combat with the enemy, as established by recognized military combat citations or other official records.  If VA determines either that the Veteran did not engage in combat with the enemy or that the Veteran did engage in combat, but that the alleged stressor is not combat related, the Veteran's lay testimony, by itself, is not sufficient to establish the occurrence of the alleged stressor and his testimony must be corroborated by credible supporting evidence.  See Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 (1996).

If a PTSD claim is based on an in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence. 

Regardless of the factual adjudication of the occurrence of an assault, VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  See Gallegos v. Peake, 22 Vet. App. 329 (2008); Patton v. West, 12 Vet. App. 272, 276 (1999); 38 C.F.R. § 3.304(f). 

The Court has held that credible supporting evidence of the actual occurrence of an in-service stressor cannot consist solely of after-the-fact medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 389, 396 (1996).  However, the Court subsequently held that its prior categorical statements that after-the-fact medical nexus evidence may not be the basis for corroborating a non-combat stressor are "not operative" in cases for service connection for PTSD based on personal assault, in light of the special evidentiary procedures implemented by VA for adjudication of claims for PTSD based on in-service personal assault, as described above.  See Patton, 12 Vet. App. at 280. 

Prior to the receipt of the Veteran's claim submitted in May 2004, 38 C.F.R. § 3.304(f) was amended with specific regard to PTSD claims based upon personal assault, and is now consistent with the holdings of the Court and VA evidentiary procedures, as described above.  See 67 Fed. Reg. 10,330 (March 7, 2002), codified at 38 C.F.R. § 3.304(f).  The effective date of the amendment was March 7, 2002, which is the date of its first issuance as a final rule. 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  


Factual Background

The Veteran contends that he has PTSD as a result of a superior's abuse of authority, including ordering him to paint a boiler space, an attempted sexual assault of the Veteran, and the sexual assault of two of the Veteran's subordinate sailors.  

In this case, the Veteran's DD-214 shows that he served as a Navy boiler technician.  The record does not indicate that he participated in combat.

The Veteran's service personnel records also reveal satisfactory to excellent marks on performance evaluations from May 1961 to February 1964.  

In a performance evaluation for a period of service from May 1962 to November 1962, the Veteran's reporting superior indicated that the Veteran "need[ed] a bit more training in leadership" because he would rather "do a job himself than trust other people."  

In a performance evaluation for a period of service from November 1962 to May 1963, the ship's Executive Officer reported:

[The Veteran] is a little reluctant to tell others what to do, so ends up doing the task himself, otherwise [he] is a fine [petty officer].  [He] [i]s a good repairman and always is above standard on any task assigned [to] him.  He plans ahead and devotes much personal time and interest to aid [the] division.  Once in awhile [he] will allow himself to lose his temper.

In a performance evaluation for a period from May 1963 to November 1963, the Executive Officer reported that the Veteran was an "efficient" petty officer and technician and noted that he was "[e]ffective in imparting his knowledge to others and leading men assigned."

In a performance evaluation for a period from November 1963 to February 1964, the Executive Officer noted that the Veteran served on the USS Haleakala since boot camp, and during his service, he advanced "due to his conscien[t]ious efforts and hard work."  He also reported that the Veteran "d[id] not ask anyone to do anything [that] he would not."

The Board has also considered in-service clinical evaluations, including PULHES profiles, recorded during active service.  See Odiorne v. Principi, 3 Vet. App. 456 (1992) (observing that the 'PULHES' profile reflects the overall physical and psychiatric condition of the Veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service).

An April 1960 enlistment examination revealed a normal psychiatric evaluation.  The Veteran's PULHES was "1" for all categories, indicating a high level of fitness.  In an associated report of medical history, the Veteran denied having epilepsy or fits, frequent trouble sleeping, depression or excessive worry, loss of memory or amnesia, nervous trouble of any sort, and periods of unconsciousness.

A March 1964 separation examination showed a normal psychiatric evaluation.  In an associated report of medical history, the Veteran again denied having epilepsy or fits, frequent trouble sleeping, depression or excessive worry, loss of memory or amnesia, nervous trouble of any sort, and periods of unconsciousness.

A subsequent examination report during the Veteran's service in the Navy Reserves, dated in April 1966, revealed a normal psychiatric evaluation.  In an associated report of medical history, the Veteran once again denied having epilepsy or fits, frequent trouble sleeping, depression or excessive worry, loss of memory or amnesia, nervous trouble of any sort, and periods of unconsciousness.

A November 1968 private treatment note revealed that the Veteran was treated for lacerated right fingers.  The Veteran annotated a copy of the record and indicated that he injured his fingers after he punched his fist through a china hutch.

In a January 1970 private treatment note, the Veteran reported that he had episodes of pain and noise in the left parietal portion of his head followed by complete paralysis of his extremities and an inability to speak when he awakened from sleep.  He indicated that the first episode occurred three months earlier.  

A February 1970 brain scan study was performed after the Veteran's complaints of pain and noise in his head, paralysis of the extremities, and an inability to speak for a period of time.  An anterior flow study appeared equal bilaterally and static views of the brain were normal in appearance.

During a November 1972 private neurological consultation, the Veteran reported that he recently had a one minute "attack" in which his mouth twitched and he had paralysis of his arms and legs followed by an episode of paresis of his extremities and brief periods of unconsciousness.  He related that he had three to four attacks per year from 1969 to June 1972 when he was awakened from sleep.  He described vivid nightmares in which he saw snakes in bed with him.  J. K. S., M.D. (initials used to protect privacy) reported that physical examination, a brain scan, and an electroencephalography (EEG) study were normal.  The diagnosis was an isolated sleep paralysis.  

VA treatment records dated from October 1974 to July 1978 showed treatment for nervousness, insomnia, anxiousness, depression, episodes of crying, and complaints relating to awakening with paralysis and hallucinations.  

In a July 1978 VA treatment note, the Veteran complained of a ten year history of episodes that he described as "seizures."  He noted that the first episode occurred when he was 27 years old when he awoke from a nap with a "shock-like feeling" in the left parietal area for one to two seconds followed by a twitching of his mouth for a brief time and an inability to move or speak for approximately two minutes.  He indicated that he was "quite nervous" for several hours following the episode.  

In a July 1978 VA neurological examination report, the examining physician noted that the Veteran's reported symptoms of dizziness and episodes of "seizures" did not fit into any known category of a seizure disorder.  He noted the possibility of a functional seizure phenomenon related to a hysterical conversion reaction and depressive neurosis.  

In a July 1978 VA psychiatric evaluation report, the examining physician indicated that a hysterical conversion reaction was the primary diagnosis related to the Veteran's reported "seizure" symptoms, but he noted that the Veteran was lacking many of the classic features of the diagnosis.  He reported that "[p]sychodynamically, conversion is the result of repression in areas of sexuality or expression of rage" and "components often found in hysterics of physical abuse, religious fanaticism or sexual repression were missing" in the Veteran's case.  He noted that the Veteran and his wife described an active, compatible sexual relationship.  However, he also reported that the Veteran's history of tendency to violent outbursts subsided with the onset of the seizure phenomena.  

In April 1980 correspondence to the Veteran's employer at the time, G. A., M.D. (initials used to protect the Veteran's privacy), reported that the Veteran had a sleep disorder and appeared to have a form of nocturnal epilepsy.  Dr. A. noted that the Veteran had repeatedly underwent physical and diagnostic examinations, but the exact cause of the Veteran's seizure-type symptoms during sleep was unknown.  He indicated that the Veteran had a history of hypoglycemia, which was a contributing factor to his sleep disorder.

In an April 1980 statement in support of a state disability claim, the Veteran described a sleep disorder with epileptic-type seizures.  He stated, "I first began having this problem while working at the Delta Field Division of the State Water Project in 1970.  At first I was not much concerned because the problem only occurred once in awhile.  Nevertheless, I did visit a couple of doctors at the Kaiser Medical Center in Walnut Creek, but the cause of the problem went undiagnosed."

In a May 1980 statement in support of the state disability claim, the Veteran reported that his sleep disorder left him with insomnia, nervousness, depression, and associated illnesses.

In a June 1989 private treatment note, signed by T. J. W., M.D., the Veteran reported that he had chronic panic attacks.  Subsequent treatment notes signed by Dr. W. dating from 1990 to June 1996 documented complaints of depression, anxiety, panic attacks, nervousness, and fatigue.

Private treatment notes signed by K. A. A., M.D. dated from April 1997 to March 2000 showed that the Veteran was treated for sleep paralysis, panic attacks, a sleep disorder, depression, and anxiety.

Private treatment notes signed by K. J. H. L., M.D. dated from May 2001 to March 2003 also revealed that the Veteran was treated for a panic disorder, sleep paralysis, depression, and nervousness.

Private medical bills from Heritage Health Alliance, Inc., dated from October 2002 to March 2003, showed that the Veteran was treated for sleep paralysis.  

In a May 2004 statement, the Veteran indicated that two men in his division were molested aboard the ship.  He reported that he was in charge of the division and that he was "under a great deal of stress in dealing with it."  He indicated that the incidents were never addressed on the ship.  He stated that he underwent a "mental change" in 1963 and became depressed and irritable.  He also reported that he had difficulty sleeping, panic attacks, anxiety, and an inability to handle stressful situations.  

In July 2004, the Veteran submitted a copy of an internet news article reporting on sleep paralysis.  He highlighted a portion of the article in which the author discussed a study that found that "sleep paralysis often appears as a secondary problem for people with sleep-robbing mental illnesses like severe anxiety and bipolar disorder, also known as manic-depressive psychosis."

In a July 2004 statement, the Veteran related that, during his fourth Western Pacific deployment in 1963, he left the ship once over a period of seven months to purchase some items.  He stated, "Looking back, I was probably suffering from PTSD."  He reported that, when he returned from the deployment, his friends and family noted a change in his mood.  He indicated that the earliest medical evidence suggesting he had PTSD was a private medical record dated in November 1968 for treatment for "lacerated fingers."  He reported that he had a fight with his wife and put his fist through the glass door of a china cabinet.  

In the July 2004 statement, the Veteran also claimed that he had "central nervous system damage" after he was "overcome by heat resistant paint" while painting the inside of a boiler air box.  He stated that the area was a confined space with no ventilation, and he had no safety protection.  He stated, "Prior to entering the military[,] my nerves were good and I had no health problems.  That all changed in the military, sometime during 1963 with the onset of depression."

In another July 2004 statement, the Veteran's sister reported that the Veteran showed "no signs of stress and [he] had no problems sleeping" before he enlisted.  She stated that, during visits and phone conversations "around the time of his release from service or shortly before," the Veteran reported that he had anxiety and seemed remorseful.

During an October 2004 VA mental health consultation, the Veteran reported that he had a 40 year history of panic attacks and sleep paralysis, which had increased in severity in the previous two years.  He indicated that he was disturbed by his inability to properly address the issue of the sexual assaults of two sailors in his division by his supervisor.  He denied having a personal history of abuse, neglect, or sexual exploitation.  The diagnosis was an anxiety disorder.

In a January 2005 VA mental health treatment note, the Veteran reported that he witnessed incidents of sexual abuse of sailors when he was in the Navy approximately 40 years earlier.  

During an April 2005 VA mental health evaluation, the Veteran was evaluated based upon a referral from his primary care provider for symptoms of crying spells and anxiety.  The Veteran reported that he was last well prior to August 2004 and that he experienced an onset of psychiatric symptoms due to an increase in medical problems.  He reported that his symptoms of panic attacks, sleep paralysis, and hallucinations began in 1962.  He related that his symptoms manifested after he was forced to work in a closed-in environment with poor ventilation, which led to an illness; he witnessed the flooding of his family's property during a period of leave; his father died from lung cancer; and, he was told about two incidents in which his chief molested younger enlisted men in his division.  The diagnosis was an anxiety disorder, not otherwise specified (NOS), with mixed features of depression and anxiety.

In a July 2005 VA psychological assessment note, the examining psychologist noted that the Veteran was previously administered the Minnesota Multiphasic Personality Inventory (MMPI) and that the testing results were valid.  The psychologist provided:

Individuals who respond as [the Veteran] has are described as being usually diagnosed with somatoform, anxiety, or depressive disorder.  There often appears to be secondary gain associated with the somatic complaints.  Depressed mood with an associated ruminative cognitive style is likely, as is low energy level, and discomfort in social situations and associated avoidance.  Emotional turmoil.

August 2005 and September 2005 VA mental health treatment notes included diagnoses of an anxiety disorder, NOS, and dysthymic disorder.

During a January 2006 VA mental health treatment, the Veteran reported that he had panic attacks and difficulty dealing with anxiety since the 1960's, which he attributed to "experiences during service."  

In a March 2006 statement, the Veteran reported that he was assigned to the boiler division aboard the USS Haleakala (AE-25) beginning in 1960.  He stated that the chief of the division was an ex-Navy boxer, he had a temper to match his abilities, and he was "somewhat forceful in his dealing with people."  He related that, in 1963, he awoke to someone pulling at the covers of his rack with one hand and the other hand "fumbling" beneath the covers.  He stated that he screamed, someone turned on a light, and he saw his chief running away.  He indicated that, after the attempted assault, he was approached by two other sailors in the division who told him that the chief had sexually assaulted them. 

The Veteran also reported that he began having difficulty sleeping during his final deployment.  He stated that he only left the ship once during the seven month deployment to purchase coffee cups.  He indicated that he began having symptoms of sleep paralysis disorder in 1968, which occasionally included experiencing nightmares or paranoia.  He stated, "I often feel that someone or some thing (sic) is in my bedroom trying to harm me."

In correspondence dated in March 2006, J. E. B., Ph.D./L.P.C.C. (initials used to protect the Veteran's privacy), reported that he first began treating the Veteran in February 2006 for a variety of symptoms consistent with his diagnosis of PTSD with a coexisting panic disorder with agoraphobia.  The psychologist opined that the Veteran's PTSD was related to events involving the sexual impropriety of the Veteran's chief.  

During a June 2007 hearing before the Decision Review Officer (DRO) at the RO, the Veteran testified that he became paralyzed from the neck down when he was falling asleep or waking up from sleep since the mid-1960's.  He reported that he had occasional hallucinations that someone was in the room with him and that they were stabbing him.  He reported that one night he thought he had a snake curled up on his chest and he was unable to move.  

In a February 2008 statement, the Veteran's wife reported that she had not slept in the same bed as the Veteran since 1989, shortly after they were married, due to his episodes of restlessness and sleep paralysis.  

In an opinion dated in February 2008, a VA licensed social worker noted that she had treated the Veteran since January 2008.  She noted that he was diagnosed with anxiety and depression related to traumatic events experienced during service.  The authoring social worker noted the Veteran's report of a claimed stressful incident in which the boiler division chief ordered him to paint a small boiler room space with carbon tetrachloride.  The social worker provided the Veteran's account of the claimed stressful incident regarding the claimed incidents of sexual assault in her report as follows:

I went back into the Navy in 1963 for Operation Readiness Inspection.  Two of my shipmates, [names redacted for privacy purposes] came to me and told me that [the chief] had molested them by making them perform oral sex on him.  They told me, "He's up in the compartment right now with a flashlight.["]  I went up there with them and saw [the chief].  I put the flashlight in his eyes and then I panicked and left him there.  That was the first time I had a panic attack[.]  [T]he sexual abuse became a conversation piece among the [boiler] division and [machinery] division.  They all knew about it but everybody[,] including the officers[,] was afraid of [the chief,] so nothing was done about it.

The VA social worker opined that the Veteran's "anxiety, hallucinations, nightmares, ongoing depression, feelings of hopelessness and helplessness, feelings of inadequacy, the strained relationship with his wife and family are directly related to his traumatic experiences during his Navy service."

An October 2008 private medical record signed by S. S., M.D., included diagnoses of an unspecified anxiety state and a depressive disorder.

During a November 2009 VA brain examination, the Veteran described his symptoms of sleep paralysis and panic attacks.  He indicated that the panic attacks began after he was the victim of an attempted molestation in service.  He stated that he did not report the incident to his superiors and it was not in his service records.

During a November 2009 VA PTSD examination, the Veteran reported that he had "gone to probably 75 doctors over the years" for what he described as a "sleep disorder" in which he became paralyzed when he was not in rapid eye movement (REM) sleep.  He indicated that he found the diagnosis of "sleep paralysis" on the internet and believed that the description of the disorder applied to him.  

With respect to his claimed stressor, the Veteran reported that, when he was asleep in his rack aboard a Navy ship, he woke up when someone reached under his covers.  He reported that he "turned the light on and scared him away," but he identified the man as his chief.  He related that he later found out that the chief had forcefully engaged in oral sex with one of the Veteran's friends.  He stated that the chief was transferred off of the ship shortly after the incident.  When the examiner questioned the Veteran about his reaction to the situation, the Veteran stated, "At the time, I didn't really think anything about it.  I thought he was looking for somebody more than anything else.  I knew he was drunk.  [I]t's always bothered me that I should have turned him in or done something about it."

The examining psychologist noted that, although the Veteran reported that the attempted sexual assault resulted in anxiety, the incident did not meet the DSM-IV-TR diagnostic criteria as a stressor for PTSD.  The examiner noted that the Veteran's description of anxiety related to the incident did not meet the diagnostic criteria for a disorder.  However, she opined that, when the anxiety related to the incident was considered in conjunction with anxiety related to other issues, including performance at work, medical problems, and financial problems, the symptoms met the diagnostic criteria for an anxiety disorder, NOS.  She also noted that the Veteran had not reported that the attempted sexual assault in service was a significant source of distress during any past mental health encounter, but he previously reported anxiety related to experiences that were not related to the military, such as medical problems, aging, and work performance.  She opined that the incident was not assessed to be a stressor from which any mental disorder, including PTSD, could have arisen.

In a December 2010 VA addendum opinion, the examining psychologist who authored the November 2009 PTSD examination report opined that there was no relationship among the Veteran's current anxiety symptoms and military service.  She noted that the Veteran asserted that his claimed PTSD stemmed from an incident in service in which a man reached under his covers.  She opined that the incident did not meet the DSM-IV-TR stressor criterion and had never been the subject of previous treatment.  

The VA psychologist also noted that, during the November 2009 examination, the Veteran did not mention painting a boiler room as a claimed stressor.  She opined that "it appears as though this is an evolution of his story in the interest of his claim for service connection."  She noted that, even if he had mentioned it during the examination, "painting a boiler room is not an event that would meet the stressor criterion for PTSD, nor would it reasonably account for current anxiety symptoms."

Additionally, the examiner opined that there was no continuum of treatment that suggested that any current anxiety symptoms were in any way related to military service.  She noted that the Veteran was discharged in 1964 and did not receive treatment for anxiety until 2004, which was over 40 years after the claimed stressful incidents.  She noted that the available treatment notes identified his current life stressors as the source of anxiety symptoms, including health and financial concerns.  She reported that there were no records providing evidence that the Veteran's anxiety was related to his military service in any way.  Finally, she opined that there was "absolutely no evidence that anxiety was aggravated by service."  She noted there was no evidence that anxiety symptoms were present prior to service and there was no evidence that anxiety symptoms were present prior to 2004.  

In a statement received by VA in July 2012, the Veteran reported that the Chief Petty Officer in charge of the boiler division aboard his first ship "took a liking" towards him and put him in charge of the division under his supervision.  He reported that the chief attempted to sexually assault him in 1963.  He indicated that, shortly after the incident, two men in the division told the Veteran that the chief had sexually assaulted them.  He stated that they did not report the incidents, but word spread throughout the engineering department on the ship.  He stated, "One night very shortly after this[,] I went down to the engine room for a cup of coffee.  [The chief] was talking to a couple of guys like nothing had ever happened.  When I arrived on the scene[,] the other guys left and [the chief] mumbled something to me as I was walking away about how he was going to throw my ass over the side.  The officers must have found out about everything as [the chief] was shortly transferred off the ship with no explanation."

During a July 2012 hearing, the Veteran testified that his two claimed stressors involved bullying from his supervisor.  He indicated that his supervisor ordered him to paint the airway that supplied air to the boiler before the boiler cooled down in 1962.  He stated that he was overcome by paint fumes and became sick with a lung infection as a result.  He testified that his supervisor had abused his authority "in a bullying sense."  The supervisor was promoted from a first class to a chief after the incident in 1962.  

The Veteran also testified that the chief attempted to sexually assault him while he was asleep in his rack in 1963.  He testified:

I was just laying (sic) in bed.  I had been there reading.  It was late at night, close to midnight, and I had just turned my light off and I was almost asleep and I felt this hand under my blanket, up near my rear end and he wasn't touching me but, I mean, in private places, he was just-I could feel along my cheek of my rear end here... And he was pulling at my covers so I immediately, I had a bunk light, everybody had their own reading light so I flicked it on and he says[,] ["W]here's that [name redacted]?["]  A [name redacted] was a younger kid than me and he worked for me and anyway this guy, [the chief], was drinking and he left.

The Veteran reported that, after the incident, two of his subordinates reported that they were sexually assaulted by the chief.  He stated that, after the chief assaulted the first sailor, the Veteran suggested that the sailors switch racks; after the switch, the chief assaulted the second sailor.

In February 2013, a VA psychiatrist opined that the Veteran's current diagnosis was an anxiety disorder, not otherwise specified, with panic attacks, underlying ongoing anxiety, and many elements of PTSD.  She also opined that it was at least as likely as not that the anxiety disorder was related to experiences during service.  In rendering her opinion, she indicated that she reviewed the Veteran's claims file and noted that the evidence suggested that "what most people would consider a personal assault" occurred when the Veteran's supervisor put his hand on the Veteran's body under his bed covers at night.  She also indicated that the Veteran's statements indicated that the more traumatic events were the Veteran's "inability to protect those for whom he felt responsible, and the realization that his own event could very well have progressed to a full sexual assault had the bullying [chief] perceived him to be as vulnerable as the younger sailors."

The VA psychiatrist indicated that the Veteran met the criteria for a diagnosis at times in the past, but "the most clearly persistent and chronic disorder" was an anxiety disorder, not otherwise specified.  She stated that the diagnosis would be a generalized anxiety disorder were it not for the additional specific symptoms of panic attacks, re-experiencing, and avoidance.  

The VA psychiatrist noted her disagreement with the December 2010 addendum opinion.  Specifically, the psychiatrist noted that she found "multiple examples" of the Veteran's reports and treatment for anxiety for many years prior to 2004, whereas the VA examiner who authored the December 2010 addendum opinion stated that there was no evidence that the Veteran's anxiety symptoms were present prior to 2004.  Specifically, in her February 2013 opinion, the VA psychiatrist noted that private providers' records included "persistent, frequently mentioned diagnoses of depression and anxiety disorder and note[d] multiple medications for mood and for disturbed sleep, a factor in both generalized anxiety and PTSD."  She also noted that VA treatment records included an evaluation and diagnosis of "hysterical conversion disorder" in 1978.  

Further, with respect to the December 2010 opinion that the Veteran's account of painting the boiler room was not an event that would meet the stressor criterion for PTSD, the February 2013 VA psychiatrist noted her disagreement with the former examiner and opined that the incident met the criteria for trauma.  She noted that the limited space being painted was very hot, the incident followed the chief's realization that the Veteran was aware of his pattern of behavior, and there was a "clear element of gratuitous coercion."  She also stated that the Veteran's failure to mention the incident during the November 2009 examination was "irrelevant."

Additionally, whereas the November 2009 VA examiner opined that the Veteran's description of anxiety related to the attempted sexual assault did not meet the diagnostic criteria for a disorder, the February 2013 VA opinion from the psychiatrist stated that the psychological testing results were not inconsistent with a diagnosis of an anxiety disorder or PTSD.  The psychiatrist also stated, "Somatic symptoms are formally designated as reflective of anxiety disorders (by the Diagnostic and Statistical Manual of Mental Disorders, for example); noting the possibility of 'secondary gain' includes the concept that individuals with anxiety can be most comfortable when seen by others to be ill, a role which facilitates avoidance of stressful situations."  She also provided:

The absence of [a] report of Military Sexual Trauma during many visits hardly suggests that [the Veteran's] history was not present.  'Avoidance' of discussion of trauma is actually a diagnostic feature of PTSD, and survivors of sexual trauma are well known to be among the most reluctant to discuss these events.

Lastly, the psychiatrist opined that the Veteran's panic attacks would have likely affected his career progression if they occurred in view of others in the workplace or became known to supervisors.


Analysis

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for an acquired psychiatric disorder.  

There is conflicting evidence of record regarding whether the Veteran's current acquired psychiatric disorder is related to his military service.  In this regard, the Veteran underwent a VA psychiatric examination in November 2009 in which the examining psychologist found that the Veteran did not meet the diagnostic criteria for a diagnosis of PTSD.  She determined that the Veteran did, however, meet the criteria for the diagnosis of an anxiety disorder.  The examiner opined that the Veteran's description of anxiety related to his reported incidents in service "did not meet the diagnostic criteria for a disorder."  Rather, in her December 2010 VA addendum opinion, the examiner attributed "current life stressors," including health and financial concerns, were the source of the Veteran's anxiety symptoms.  In the December 2010 VA addendum opinion, the examining psychologist opined that there was no continuum of treatment suggesting that the Veteran's current anxiety symptoms were "in any way related to military service."  

On the other hand, a February 2008 opinion from a social worker determined that the Veteran had anxiety and depression related to the traumatic events experience by the Veteran in service.  

Similarly, the February 2013 VA psychiatrist reviewed the entire claims file, including the aforementioned November 2009 and December 2010 medical opinions.  She concluded that the Veteran's current diagnosis was an anxiety disorder, not otherwise specified, with panic attacks, underlying ongoing anxiety, and many elements of PTSD.  She also opined that it was at least as likely as not that the anxiety disorder was related to the Veteran's experiences in service.  

The law is clear that it is the Board's duty to assess the credibility and probative value of evidence, and provided that it offers an adequate statement of reasons and bases, the Board may favor one medical opinion over another. Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wray v. Brown, 7 Vet. App. 488 (1995) (the Board may adopt a particular independent medical expert's opinion for its reasons and bases where the expert has fairly considered the material evidence of record).  The Board, of course, is not free to reject medical evidence on the basis of its own unsubstantiated medical conclusions. Flash v. Brown, 8 Vet. App. 332 (1995).

In this case, the Board finds that the February 2013 VA medical opinion is entitled to the greatest probative weight.  As noted in the February 2013 opinion, the November 2009 and December 2010 VA examiner did not acknowledge the reports and treatment prior to 2004, including a diagnosis of a hysterical concersion disorder in 1978. Moreover, the latter examiner did not consider that survivors of sexual trauma may be reluctant to discuss such events, which might explain why the Veteran did not report the assault during earlier visits.  Therefore, the November 2009 and December 2010 VA opinions are of limited probative value.

In contrast, the February 2013 psychiatrist based her conclusions on all of the evidence of record, to include medical records dated in the 1960s and 1970s as well as the Veteran's own  credible statements.  See Coburn v. Nicholson, 19 Vet. App. 427, 432-433 (2006); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2006) (reliance on the service history provided by the veteran only warrants the discounting of a medical opinion in certain circumstances, such as when the opinions are contradicted by other evidence in the record or when the Board rejects the statements of the veteran). 

Thus, for the reasons described above, the Board concludes that there is a reasonable doubt as to whether the Veteran's current acquired psychiatric disorder is causally or etiologically related to his period of service.  To the extent that there is any reasonable doubt, that doubt will be resolved in the Veteran's favor. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, the Board concludes that service connection for an anxiety disorder not otherwise specified is warranted.


ORDER

Subject to the provision governing the award of monetary benefits, service connection for an anxiety disorder, not otherwise specified, is granted.



____________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


